FILED
                            NOT FOR PUBLICATION                              FEB 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BILLY DRIVER,                                     No. 13-16084

               Plaintiff - Appellant,             D.C. No. 3:11-cv-05793-SI

  v.
                                                  MEMORANDUM*
MACHUCA, Sergeant,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       California state prisoner Billy Driver appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging various constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Albino


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Driver’s requests for oral
argument, set forth in his briefs, are denied.
v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (en banc) (legal rulings on exhaustion

of administrative remedies). We affirm.

      The district court properly dismissed Driver’s First Amendment retaliation

claim for failure to exhaust his administrative remedies because Driver did not

raise in his grievance the claim that he now raises against Machuca in this action.

See Morton v. Hall, 599 F.3d 942, 946 (9th Cir. 2010) (“[A] grievance suffices if it

alerts the prison to the nature of the wrong for which redress is sought.” (citation

and internal quotation marks omitted)).

      Because Driver makes no argument concerning the district court’s dismissal

of his other claims on allegedly “erroneous procedural grounds,” we deem the

issues abandoned. See Pierce v. Multnomah County, Or., 76 F.3d 1032, 1037 n.3

(9th Cir. 1996) (issues not supported by argument in pro se brief are deemed

abandoned); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We review

only issues which are argued specifically and distinctly in a party’s opening brief.

We will not manufacture arguments for an appellant, and a bare assertion does not

preserve a claim, particularly when, as here, a host of other issues are presented for

review.” (citation omitted)).

      We reject Driver’s contentions regarding appointment of counsel and alleged

misconduct by the district judge.


                                           2                                    13-16084
      Driver’s requests for appointment of counsel on appeal and a settlement

conference, set forth in his briefs, are denied.

      Driver’s motion to stop filing fee overcharges, filed on October 28, 2013, is

denied without prejudice so that Driver may first raise this issue in the district

court where the alleged wrongful deductions occurred.

      AFFIRMED.




                                            3                                    13-16084